     Case 2:21-cv-00910-JAD-BNW Document 24
                                         23 Filed 06/11/21
                                                  06/08/21 Page 1 of 2
                                                                     3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     ANGELA B. ALLEN,                                   )   Case No. 2:21-cv-00910-JAD-BNW
10                                                      )
                                                        )
11                                Plaintiff,            )
                                                        )
12   vs.                                                )   JOINT MOTION FOR EXTENSION OF
                                                        )   TIME FOR DEFENDANT NATIONAL
13                                                      )   CONSUMER TELECOM & UTILITIES
     EXPERIAN INFORMATION SOLUTIONS,                    )
     INC.; CLARITY SERVICES, INC.;                          EXCHANGE, INC. TO FILE ANSWER
14                                                      )
     BACKGROUNDCHECKS.COM LLC;                          )
                                                        )   FIRST REQUEST
15   NATIONAL CONSUMER TELECOM &
                                                        )
     UTILIES EXCHANGE, INC; VERIZON                     )
16   WIRELESS SERVICES, LLC; SCA                        )
     COLLECTIONS, INC.; CASH 1 LLC; and                 )
17                                                      )
     CNU OF NEVADA, LLC, d/b/a                          )
18   CASHNETUSA,                                        )
                                                        )
19                                Defendants.           )
20

21           Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has

22    requested an extension of time to answer, move or otherwise respond to the Complaint in this

23    matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY
24
      STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or
25
      otherwise respond to the Complaint in this action is extended from June 8, 2021 through and
26
      including July 8, 2021. The request was made by NCTUE so that it can have an opportunity to
27
      collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff
28
     Case 2:21-cv-00910-JAD-BNW Document 24
                                         23 Filed 06/11/21
                                                  06/08/21 Page 2 of 2
                                                                     3



 1   approves. This stipulation is filed in good faith and not intended to cause delay.
 2          Respectfully submitted, this 8th day of June, 2021.
 3

 4   CLARK HILL PLLC                                       No opposition
 5   By: /s/Jeremy J. Thompson                              /s/Michael Kind
     Jeremy J. Thompson                                    Michael Kind, Esq.
 6
     Nevada Bar No. 12503                                  Nevada Bar No. 13903
 7   3800 Howard Hughes Pkwy,                              KIND LAW
     Suite 500                                             8860 South Maryland Parkway, Suite 106
 8   Las Vegas, NV 89169                                   Las Vegas, NV 89123
     Tel: (702) 862-8300                                   Phone: (702) 337-2322
 9   Fax: (702) 862-8400                                   Fax: (702) 329-5881
     Email: jthompson@clarkhill.com                        Email: mk@kindlaw.com
10

11   Attorney for Defendant National Consumer              George Haines, Esq.
     Telecom & Utilities Exchange, Inc.                    Nevada Bar No. 9411
12                                                         HAINES & KRIEGER, LLC
13                                                         8985 S. Eastern Ave., Suite 350
                                                           Henderson, NV 89123
14                                                         Phone: (702) 880-5554
                                                           Fax: (702) 385-5518
15
                                                           Attorneys for Plaintiff
16

17

18

19   IT IS SO ORDERED:

20
     __________________________
21   United States Magistrate Judge
22           June 11, 2021
     DATED: __________________
23

24

25

26

27

28

                                                     -2-
